Per Curiam.

The question is, whether the acts of the defendants constitute more than one cause of action. If only one, then the former judgment is a bar to the present action, and it was either the misfortur > or the neglect of the plaintiffs, that they did not recover in the former suit damages for all the injury they sustained. The defendants went upon one close and destroyed part of the mill-dam, and then went upon the other close. If they had gone upon this other close in order to complete their design, there would have been but one trespass, and the circumstance that they passed over the land of a *370stranger in going from one close to the other would be immaterial. But it seems to us, that the object of the defendants was to destroy the mill-dam, and this was effected before they recrossed the river; and their going upon the other close was rather accidental and not with any reference to the mill-dam. The former judgment therefore is not a bar to this action.
A question is raised in regard to the consequential damages. The interruption to the use of the mill and the diminution of the plaintiffs’ profits on that account, were alleged in the declaration, and proved at the trial ; and we think this was right. The plaintiffs are entitled to recover for all the damage they suffered by reason of the trespass.

Judgment according to verdict.